Order entered December 5, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-01407-CV

                            CMH SET AND FINISH, INC., Appellant

                                                   V.

                             CHRISTOPHER L. TAYLOR, Appellee

                        On Appeal from the 59th Judicial District Court
                                   Grayson County, Texas
                             Trial Court Cause No. CV-12-0684

                                              ORDER
        By letter dated December 2, 2014, Court Reporter Cindy Bardwell requested a thirty day

extension of time to file the reporter’s record. We GRANT her request. The reporter’s record

shall be filed within thirty days of the date of this order.


                                                         /s/   CRAIG STODDART
                                                               JUSTICE